  Case:19-04984-jtg          Doc #:40 Filed: 03/31/2020            Page 1 of 2

                      UNITED STATES BANKRUPTCY COURT
                  WESTERN DISTRICT OF MICHIGAN (Grand Rapids)

 In re:                                                 Chapter 13 No. 19-04984-jtg
 Joaquin Estrada and
 Leticia Estrada                                        Hon. John T. Gregg
                   Debtors.
 ______________________________/

 ORDER MODIFYING THE AUTOMATIC STAY, MODIFYING THE CHAPTER
    13 PLAN AND RESOLVING CREDITOR CSMC 2018-RPL2 TRUST’S
                 OBJECTION TO CONFIRMATION

        Creditor, CSMC 2018-RPL2 Trust, by and through its attorneys, Trott Law, P.C., and the

Trustee of Record, Brett N. Rodgers, and the Debtors, Joaquin Estrada and Leticia Estrada, by and

through their attorney, Martin L. Rogalski, having filed with the Court a STIPULATION

MODIFYING THE AUTOMATIC STAY, MODIFYING THE CHAPTER 13 PLAN AND

RESOLVING CREDITOR CSMC 2018-RPL2 TRUST’S OBJECTIONS TO CONFIRMATION,

with respect to the property located at 189 W. 17th St., Holland, MI 49423-4114, and the Court

being fully advised in the premises;

        IT IS HEREBY ORDERED AS FOLLOWS:

        1.       Creditor shall be paid its total debt in the amount of $79,717.61 at 4.000% interest.

Debtors’ account will become un-escrowed upon confirmation of the Chapter 13 Plan. Creditor

may file a post-petition fee notice for any advances made for taxes and insurance that were made

post-petition;

        2.       That in the event that the case is converted, the automatic stay is terminated, or the

case is dismissed before completion of the plan and receipt of a Chapter 13 order of discharge under

11 U.S.C. §1328(a), pursuant to 11 U.S.C. §348(f)(1)(C) and 11 U.S.C. §349 Creditor retains its

security interest until the full amount of the claim as determined under applicable non-bankruptcy

law is paid in full;

        3.       That Debtors shall amend the Chapter 13 Plan to utilize a real property tax escrow

with the Chapter 13 Trustee to pay real property taxes until completion of the Chapter 13 Plan.

The tax escrow shall being with payment of the 2020 real property taxes;

        4.       Effective April 10, 2020, Debtors are required to maintain homeowners insurance
                 Case:19-04984-jtg         Doc #:40 Filed: 03/31/2020             Page 2 of 2
              as required by the mortgage contract with the Creditor. Debtor shall provide proof of insurance

              with the Creditor named as loss payee by April 30, 2020. In the event Debtor fails to provide proof

              of insurance on the subject property, Creditor may file a Notice of Default with a 10 day cure period

              and in the event the Debtor fails to provide proof of insurance as required, Creditor may submit to

              the Court for entry an order vacating the automatic stay and co-debtor stay, as applicable, no further

              notice, hearing, or motion being required;

                         5.    Debtor is limited to two opportunities to cure. Should a third default occur, the

              stay shall terminate upon the filing of a Notice and Order. Creditor's fees and costs associated with

              any defaults are recoverable and may be included in the amount to cure. Pursuant to the mortgage

              contract, Creditor may file a supplemental / amended claim to recoup any advances;

                         6.    Any Order vacating the automatic stay entered pursuant to this resolution shall be

              effective immediately notwithstanding the provisions of FRBP 4001(a)(3), and the order shall be

              binding and effective despite any conversion of this bankruptcy case to a case under any other

              chapter of Title 11 of the United States Bankruptcy Code. In the event Creditor deems the property

              is physically abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s) /

              homeowner(s), Creditor may also seek to shorten the Michigan post foreclosure statutory

              redemption period. A Chapter 7 Trustee may have the same rights and defenses as Debtor(s) should

              Creditor seek to shorten the redemption period;

                         7.    Any Order vacating the automatic stay and the co-debtor stay entered pursuant to

              this resolution shall allow Movant, at its option, to offer, provide and enter into any potential

              forbearance agreement, loan modification, refinance agreement, deed in lieu of foreclosure/short

              sale or other loss mitigation solution. The Movant may contact the Debtor via telephone or written

              correspondence to offer such an agreement. Any such agreement shall be non-recourse unless

              included in a reaffirmation agreement.



                                                       END OF ORDER


Signed: March 31, 2020
